 



Exhibit 10.2
PINNACLE FINANCIAL PARTNERS, INC.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), and
                     (the “Grantee”). Capitalized terms used but not defined in
this Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2004 Equity Incentive Plan (the “Plan”).
     Section 1. Restricted Stock Award. The Grantee is hereby granted the right
to receive                      shares (the “Restricted Stock”) of the Company’s
common stock, $1.00 par value per share (the “Common Stock”), subject to the
terms and conditions of this Agreement and the Plan.
     Section 2. Lapse of Restrictions. Subject to Sections 5 and 9 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a “Vesting Date”) and in the
amounts set forth below so long as the Company reports net income greater than
$0 in the fiscal year preceding each Date of Vesting noted below:

                      Cumulative           Cumulative Percentage Vested   Date
of Vesting   Shares Vested                        %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                                              %    
                                        ,                           
                      

     Should the Grantee become 65 years of age before the last Date of Vesting
as noted above then all restrictions with respect to the shares of Restricted
Stock granted hereunder which would have otherwise vested subsequent to the
Grantee becoming 65 years of age shall lapse in equal increments on each Date of
Vesting noted above during the period from the effective date of this Agreement
thru the Date of Vesting as noted above which occurs immediately prior to the
date the Grantee becomes age 65.
Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after each Vesting Date.
     Section 4. Voting Rights and Dividends. Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the

 



--------------------------------------------------------------------------------



 



“Custodian”) in the name of the Grantee. The Custodian will take such action as
is necessary and appropriate to enable the Grantee to vote the Restricted Stock.
All cash dividends received by the Custodian, if any, with respect to the
Restricted Stock will be remitted to the Grantee. Stock dividends issued with
respect to the Restricted Stock shall be treated as additional shares of
Restricted Stock that are subject to the same restrictions and other terms and
conditions that apply to the shares of Restricted Stock. Notwithstanding the
foregoing, no voting rights or dividend rights shall inure to the Grantee
following the forfeiture of the Restricted Stock pursuant to Section 5.
     Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death or Disability, all shares of
Restricted Stock for which the forfeiture restrictions have not lapsed prior to
the date of termination shall be immediately forfeited and Grantee shall have no
further rights with respect to such shares of Restricted Stock. In the event
that the Grantee’s employment terminates by reason of death or Disability all
Restricted Stock shall be deemed vested and the restrictions under the Plan and
this Agreement with respect to the Restricted Stock, including the restriction
on transfer set forth in Section 6 hereof, shall automatically expire and shall
be of no further force or effect.
     Section 6. No Transfer or Pledge of Restricted Stock. No shares of
Restricted Stock may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of prior to the date the forfeiture
restrictions with respect to such shares have lapsed, if at all, on any Vesting
Date.
     Section 7. Withholding of Taxes. If the Grantee makes an election under
section 83(b) of the Code with respect to the Award, the Award made pursuant to
this Agreement shall be conditioned upon the Grantee making prompt payment to
the Company of any applicable withholding obligations or withholding taxes by
the Grantee (“Withholding Taxes”). Failure by the Grantee to pay such
Withholding Taxes will render this Agreement and the Award granted hereunder
null and void ab initio and the Restricted Shares granted hereunder will be
immediately cancelled. If the Grantee does not make an election under section
83(b) of the Code with respect to the Award, upon a Vesting Date with respect to
any portion of the Restricted Shares (or property distributed with respect
thereto), the Company shall cancel such Restricted Shares (or withhold property)
having an aggregate Fair Value, on the date next preceding the Vesting Date, in
an amount required to satisfy the required Withholding Taxes as set forth by
Internal Revenue Service guidelines for the employer’s minimum statutory
withholding with respect to Grantee. The Company shall deduct from any
distribution of cash (whether or not related to the Award including, without
limitation, salary payments) to the Grantee an amount required to satisfy the
required Withholding Taxes as set forth by Internal Revenue Service guidelines
for the employer’s minimum statutory withholding with respect to Grantee
pertaining to cash payments under the Award (including any cash dividends made
in respect of the Shares subject to the Award). For purposes of this Agreement,
“Fair Value” means the closing sales price of the Shares on the Nasdaq Global
Select Market on such date, or in the absence of reported sales on such date,
the closing sales price of the Shares on the immediately preceding date for
which sales were reported.

 



--------------------------------------------------------------------------------



 



     Section 8. Change of Control. Upon the occurrence of a Change in Control as
defined in the Plan, all Restricted Stock shall be deemed vested and the
restrictions under the Plan and the Agreement with respect to the Restricted
Stock, including the restriction on transfer set forth in Section 6 hereof,
shall automatically expire and shall be of no further force or effect.
     Section 9. Stock Subject to Award. In the event that the shares of Common
Stock of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be adjusted in an equitable and
proportionate manner to reflect such action. If any such adjustment shall result
in a fractional share, such fraction shall be disregarded.
     Section 10. Stock Power. Concurrently with the execution of this Agreement,
the Grantee shall deliver to the Company a stock power, endorsed in blank,
relating to the shares of Restricted Stock. Such stock power shall be in the
form attached hereto as Exhibit A.
     Section 11. Legend. Each certificate representing Restricted Stock shall
bear a legend in substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 EQUITY INCENTIVE PLAN
(THE “PLAN”) AND THE RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE
OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND PINNACLE FINANCIAL
PARTNERS, INC. (THE “COMPANY”). THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND
THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE COMPANY.
     Section 12. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.
     Section 13. Governing Provisions. This Agreement is made under and subject
to the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

 



--------------------------------------------------------------------------------



 



     Section 14. Miscellaneous.
          14.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.
          14.2 Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          14.3 Counterparts. This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.
          14.4 Notice. Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company, to the principal office of the
Company, and, if to the Grantee, to the Grantee’s last known address provided by
the Grantee to the Company.
          14.5 Amendment. This Agreement may be amended by the Company, provided
that unless the Grantee consents in writing, the Company cannot amend this
Agreement if the amendment will materially change or impair the Grantee’s rights
under this Agreement and such change is not to the Grantee’s benefit.
          14.6 Successors and Assignment. Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their heirs, successors, and assigns. However, neither the
Restricted Stock nor this Agreement may be assigned or transferred except as
otherwise set forth in this Agreement or the Plan.
          14.7 Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the laws of the State of Tennessee applicable to
agreements to be performed in the State of Tennessee.
[Signature page to follow.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement to be effective as of                     .

                  PINNACLE FINANCIAL PARTNERS, INC.:    
 
           
 
  By:        
 
  Name:  
 
Hugh M. Queener    
 
  Title:   Chief Administrative Officer and Corporate Secretary    
 
                GRANTEE:    
 
           
 
  By:        
 
  Name:  
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
STOCK POWER
     FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
to Pinnacle Financial Partners, Inc. (the “Company”),                     
shares of the Company’s common stock represented by Certificate No.
                    . The undersigned authorizes the Secretary of the Company to
transfer the stock on the books of the Company in the event of the forfeiture of
any shares issued under the Restricted Stock Agreement dated
                     between the Company and the undersigned.
Dated:                     

                  Signed:    
 
           
 
  By:        
 
  Name:  
 
   

 